Citation Nr: 0032082	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  97-32 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1969.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1997 rating 
decision from the Los Angeles, California, Regional Office 
(RO), which, in pertinent part, granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 
schedular 10 percent evaluation, effective October 23, 1996.  
The veteran timely appealed this determination to the Board.

Thereafter, in a rating decision dated in July 1999, the RO 
assigned a schedular 30 percent evaluation for PTSD, 
effective October 23, 1996, the date of receipt of the 
veteran's claim for service connection.  On behalf of the 
veteran, the accredited representative continued to express 
disagreement with the evaluation assigned to the service-
connected PTSD.

The veteran appealed to the Board, requesting a higher 
evaluation.  As the veteran has disagreed with the initial 
evaluation assigned, the Board has recharacterized that issue 
accordingly, in light of the distinction noted in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The veteran was afforded a personal hearing before a Veterans 
Law Judge sitting at the Los Angeles, California, RO in July 
2000.  The Veterans Law Judge who held the hearing is making 
the decision in this case and is the signatory to this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Since the veteran filed a claim for service connection 
for his PTSD in October 1996, the evidence demonstrates that 
the veteran's PTSD is primarily manifested by intrusive 
thoughts, nightmares, sleep impairment, flashbacks, 
depression, being emotionally labile, emotional numbing, 
increased startle response, being isolated, anger outbursts, 
inability to get along with his wife, difficulty feeling 
close to others, and avoidance of large crowds and 
activities.

3.  Such symptoms are productive of no more than a definite 
degree of social and industrial impairment or occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent inability to perform occupational 
tasks.


CONCLUSION OF LAW

As the assignment of an initial 30 percent evaluation for 
PTSD was proper, the criteria for a higher evaluation have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 4.130, 
4.132, Diagnostic Code 9411 (1996 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The history of the veteran's PTSD may be briefly described.  
A Department of Veterans Affairs (VA) psychiatric examination 
was conducted in January 1997.  At that time, the veteran 
reported that he joined the Navy when he was 19 years old; 
that he served in the Navy from December 1965 to October 
1969; that he achieved the rank of E-4; and that he worked as 
an electronics technician in a construction battalion.  He 
also reported that he was in Vietnam approximately 3 months 
during the Tet Offensive; that he was stationed in Okinawa 
after Vietnam; and that he was given an honorable discharge.  
He said that the most traumatic events for him while in 
Vietnam were seeing planes destroyed and friends not 
returning.  He mentioned that he was always afraid of "being 
snuffed out" while he was in Vietnam.  He reported 
complaints of memory difficulties, intrusive thoughts, 
nightmares, sleep impairment with middle insomnia, 
flashbacks, difficulty feeling close to others, avoidance of 
activities, being easily startled, depression, and being 
emotionally labile often with tearful episodes of rage when 
he feels "cornered."

In describing his psychiatric history, the veteran stated 
that this was his first psychiatric contact, that he had no 
history of psychosis, mania or suicidal ideation or attempts.  
He reported that he experiences episodes of depression, but 
that it was difficult to assess whether these episodes meet 
the criteria of a major depressive episode.

In describing his substance abuse history, the veteran 
reported that he began drinking at the age of 21; that he 
drank approximately 1/5 of hard liquor while he was in the 
military; and that he quit drinking after the military and 
then started drinking again in 1980 until approximately 1987.  
He said that he has not drank since approximately 1987; that 
he has not been in an alcohol treatment program; and that he 
had no history of delirium tremens, withdrawal seizures or 
incidents of  driving under influence.  He denied the use of 
marijuana, cocaine or intravenous drugs.

In describing his social history, the veteran stated that he 
was born and raised in Michigan; that he has an older sister, 
who is now fifty seven; and that they are no longer very 
close, but they are still in contact with each other.  He 
said that his father died three years ago and that his mother 
died eight years ago.  He indicated that he had a happy 
childhood and that his mother and father were happily 
married.  He reported that he graduated from high school; 
that he went to Moorepark College and stayed in California 
after the Navy; that his first marriage was from 1972 to 
1974; that he then remarried in 1974 and then divorced in 
1984; that his final marriage was in 1985 and they are still 
married.  He mentioned that he enjoys doing activities with 
his children and that he was very proud of the fact that he 
delivered his children himself and that this has led to a 
positive attachment with them.

In describing his occupational history, the veteran said that 
he was currently unemployed; that he became disabled two 
years previously; and that he has been unable to work since 
then because of back problems.  He reported that he 
previously worked for the Los Angeles City Traffic 
Department, but he hurt his back building traffic lights and 
programming signals.  He mentioned that he was currently on 
disability for degenerative disc disease; that his only 
source of income was from his pension from the City of Los 
Angeles; and that the quality of his work was good.

On mental status examination, the veteran was cooperative and 
he was neatly and appropriately dressed.  He was oriented to 
person, place, time and situation.  His speech was of normal 
rate, rhythm, and volume.  His thoughts were logical and 
coherent.  He exhibited no evidence of a thought disorder.  
He denied paranoia, delusions, auditory or visual 
hallucinations, and ideas of reference.  His memory, 
concentration and cognition were intact.  He denied psychotic 
symptoms and homicidal or suicidal ideation.  The examiner 
concluded that the veteran had diagnoses of PTSD and alcohol 
dependence, in remission.

In summary, the examiner concluded that this 50 year old 
veteran presented symptoms consistent with PTSD stemming from 
his Vietnam experiences and that the veteran endorses 
nightmares, flashbacks, intrusive thoughts, emotional numbing 
and increased startle response.

In January 1997, the veteran was administered a VA Minnesota 
Multiphasic Personality Inventory (MMPI) test to assess for 
PTSD as part of his examination for compensation and pension.  
The examiner concluded that the veteran's profile was 
consistent with those described in the literature for combat-
related PTSD.  It was noted that the scales normally elevated 
on a PTSD profile were also elevated on this profile; and 
that several other scales were also elevated, suggesting 
that, if the veteran had PTSD, he also had several other 
concomitant psychological problems.  It was also noted that 
the veteran's score on the Keane's PTSD scale exceeded the 
cut-off for a diagnosis of combat-related PTSD on that scale; 
and that, if there was a history of trauma, the diagnosis of 
PTSD should be considered.

According to the report of a VA (fee basis) psychiatric 
examination performed in April 1999, the veteran stated that 
he served in Vietnam from 1968 to 1969; and that he was with 
a construction battalion servicing telephone line repairs.  
He mentioned that he was exposed to mortar and rocket fire 
and that he was preoccupied with the possibility of getting 
hit and witnessed others being hit.  He said that he was 
extremely irritable after his return from Vietnam and that he 
drank heavily for a while.  He commented that he began to 
have difficulty with authority.  He denied any actual 
arrests, but stated that he has had altercations with police.  
He reported complaints of being isolated, nightmares, sleep 
impairment, being unable to tolerate closed spaces for long 
periods of time, and panic attacks.

In describing his social history, the veteran said that he 
was isolated from other people and that he lives in an 
isolated area.  He indicated that he has two failed marriages 
and that he had a restraining order against his current wife 
at that time.

In describing his occupational history, the veteran stated 
that he worked for approximately 11 years repairing stop 
signals; and that he left work because of a specific low back 
problem and "other reasons" which he did not specify.

On mental status examination, the veteran was a middle-age 
man appearing about his stated age, but with long hair 
suggestive of a 60's hippie; however, his clothing was drab 
rather than colorful.  He related in a hostile, withholding 
oppositional manner.  There was no actual impairment of 
thought processes, but he was very slow in answering some 
questions.  He denied hallucinations.  His behavior was 
somewhat inappropriate.  He was reluctant and oppositional in 
giving history.  He launched into an anecdote about his wife 
when asked about problems with the police.  He was not 
suicidal or homicidal.  He admitted to being assaultive in 
the past.  He said that he struck his sister and that he was 
on the verge of striking his wife.  His personal hygiene was 
fair to good.  He was fully oriented.  There was no evidence 
of any apparent memory loss or obsessive or ritualistic 
behavior.  His rate and flow of speech was slow and hesitant.  
No panic attacks were observed.  His mood was rather angry 
and slightly depressed.  There was no impaired impulse 
control during the interview.

The examiner concluded, in pertinent part, that the veteran 
meets the criteria for PTSD inasmuch as he was exposed to 
life threatening situations for an extended period; he 
suffered from recurrent nightmares and claustrophobic 
feelings; he had impaired interest in day to day activities; 
he was isolated most of the time; he does not socialize; and 
he had insomnia.  Although the veteran did not report any 
actual startle response, the examiner also concluded that the 
veteran had long duration and impairment in occupational 
functioning, and that his current Global Assessment of 
Functioning (GAF) score was 60.

The veteran testified before a Veterans Law Judge at the RO 
in July 2000 that he attends group counseling every Tuesday 
at the VA Medical Center in Sepulveda, California, and that 
he receives weekly testing.  He stated that he was not taking 
any medication for his PTSD; that his personal life was very 
stressful; and that he was afraid of hurting himself.  He 
complained of flashbacks, nightmares, anger outbursts, being 
unable to get along with his wife, being isolated, and 
avoidance of large crowds.  He mentioned that he has been 
married for approximately 14 years; that his wife entices 
violence; that he doesn't talk with his wife for weeks at a 
time; and that he communicates through his son with his wife.  
He explained that he and his wife have mutual restraining 
orders and that they were both basically responsible for 
staying away from one another.  He reported that he and his 
wife share the same home; that his wife lives upstairs; and 
that he lives downstairs and shares a bedroom with his 13-
year-old son.  He commented that he had an excellent 
relationship with his two children and that he prefers 
spending time with them or being by himself.  He indicated 
that he lost his job, as a journeyman electrician with the 
Los Angeles City Traffic Department, approximately 6 years 
previously when he injured his back while working.  He stated 
that he worked for that agency for 11 years and that his work 
performance was satisfactory.  He reported that he receives a 
disability pension from Los Angeles City and that he has not 
applied for Social Security disability.


II.  Analysis

As a preliminary matter, the Board is satisfied that all 
reasonable efforts have been expended to develop the facts 
regarding the veteran's claim of the propriety of the initial 
30 percent evaluation assigned for his service-connected 
post-traumatic stress disorder (PTSD).  All available records 
have been added to the claims file, and the veteran was 
provided with a VA examination.  All reasonable assistance 
has been provided to the veteran as mandated by The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2000).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2000).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R.§ 4.1 (2000); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is 
of primary importance when assessing an increased rating 
claim.  In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
an initial rating, the Francisco rule does not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."

In this case, the RO has issued a Statement of the Case (SOC) 
and a Supplemental Statement of the Case (SSOC) that do not 
explicitly reflect consideration of the propriety of the 
initial rating, or include discussion of whether "staged 
rating" would be appropriate in the veteran's case.  However, 
the Board does not consider it necessary to remand this claim 
to the RO for issuance of a SSOC on this issue.  This is so 
because the RO effectively considered the appropriateness of 
its initial evaluation under the applicable rating criteria 
in conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged rating" was appropriate with respect to each issue.  
Therefore, a remand of the case would not be productive, as 
it would not produce a markedly different analysis on the 
RO's part, or give rise to markedly different arguments on 
the veteran's part.

The veteran's service-connected PTSD is rated as 30 percent 
disabling under Diagnostic Code 9411 of the Rating Schedule.  
The Board observes that, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities, to include PTSD.  61 Fed. Reg. 
52,695 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
1991) can be no earlier than the effective date of that 
change. The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).  As such, VA must consider 
the claim pursuant to the former criteria during the course 
of the entire appeal, and since November 7, 1996, under the 
revised criteria, applying whichever is more favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Further, as the RO has considered the claim under the former 
and revised criteria, there is no prejudice to the veteran in 
the Board doing likewise, and applying the more favorable 
result.

Under the former criteria, a 30 percent evaluation required 
that the PTSD be productive of definite impairment of social 
and industrial adaptability.  The term "definite" has been 
defined as "distinct, unambiguous, and moderately large in 
degree," representing a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993); see also 
Hood v. Brown, 4 Vet. App. 301 (1993).

A 50 percent evaluation was assigned where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Further, the Court has held that such 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's only 
compensable service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.

Under the revised criteria, a 30 percent evaluation is 
warranted when the disorder is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks on no more than a weekly basis, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2000).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

Considering the evidence of record in light of the applicable 
schedular criteria, the Board finds that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is not shown to be so considerably 
impaired as to meet the criteria for at least the next higher 
50 percent evaluation under the former criteria.  The 
psychiatric examinations reveal that the veteran's PTSD is 
manifested by intrusive thoughts, nightmares, sleep 
impairment, flashbacks, depression, being emotionally labile, 
emotional numbing, increased startle response, being 
isolated, panic attacks, anger outbursts, inability to get 
along with his wife, difficulty feeling close to others, and 
avoidance of large crowds and activities.  However, despite 
his marital difficulties, the veteran has an excellent 
relationship with his son and daughter.  Additionally, he 
attends group counseling every Tuesday at the VA Medical 
Center in Sepulveda, California, and he receives weekly 
testing.  Moreover, he currently requires no psychiatric 
medication.  Thus, the Board finds that his PTSD is shown to 
produce no more than "definite" impairment.

With respect to the new rating criteria, the Board notes that 
medical evidence on file, including the clinical findings 
from the April 1999 VA (fee basis) psychiatric examination 
showed that the veteran was fully oriented and alert with no 
auditory or visual hallucinations or delusional thinking 
noted.  There was no actual impairment of thought processes, 
suicidal or homicidal ideation, apparent memory loss, 
obsessive or ritualistic behavior, or panic attacks observed.  
There was evidence of inappropriate behavior, reluctance and 
opposition in giving history, slow and hesitant rate and flow 
of speech, sleep impairment, and persistent problems with 
dreams and nightmares of Vietnam; however, these symptoms are 
consistent with a 30 percent disability evaluation under the 
revised rating criteria.  Significantly, the veteran 
maintains an excellent relationship with his children, 
although his relationship with his wife is difficult.  He 
testified that he worked as an electrician with the Los 
Angeles City Traffic Department for approximately 11 years; 
that his work performance was satisfactory at that time; that 
he left his job after he injured his back 6 years previously 
while working; and that he receives disability pension from 
Los Angeles City.  Indeed, there is no evidence that the 
veteran's PTSD symptoms, alone, result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
Consequently, an increased rating, to at least 50 percent, is 
not warranted under the new criteria.

The Board acknowledges that the veteran's GAF score has been 
assessed as 60, which is consistent with moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attack) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)].  See the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders.  In any event, the Board emphasizes 
that, like an examiner's characterization of the disability 
(e.g., as mild, moderate, or severe), the assigned GAF is 
just one piece of information to be considered, and the Board 
is obligated to review all pertinent evidence and set forth a 
decision based on the totality of the evidence in accordance 
with all applicable legal criteria.  After considering this 
GAF score in light of the entire evidence of record, the 
Board finds that the veteran does not have PTSD symptoms more 
nearly approximating the criteria for at least a 50 percent 
evaluation under either the former or revised rating 
criteria.  Inasmuch as the criteria for the next higher 50 
percent evaluation under either set of rating criteria has 
not been met, it logically follows that the criteria for a 
100 percent evaluation under either set of rating criteria 
likewise are not met.

Here, the evidence, as a whole, demonstrates that the veteran 
suffers from no more than a definite degree of social and 
industrial impairment or occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks, but that he generally 
functions satisfactorily, with routine behavior, self care, 
and normal conversation; this disability picture is 
consistent with the currently assigned 30 percent evaluation.

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2000).  There 
is no showing that the veteran's PTSD, alone, has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization.  Further, symptoms of 
the service-connected PTSD are not otherwise shown to be so 
exceptional or unusual that the schedular criteria are 
inadequate to evaluate them.  In the absence of evidence of 
such factors, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

The evidence clearly demonstrates to the Board that no more 
than a 30 percent rating for PTSD is warranted.  As the 
preponderance of the evidence is against the claim for a 
higher evaluation, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

As the assignment of an initial 30 percent evaluation for 
PTSD was proper, a higher evaluation is denied.




		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 

